Citation Nr: 0702043	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-13 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the August 1991 rating decision that denied service 
connection for a back disability.

2.  Entitlement to service connection for sleep apnea, to 
include on a secondary basis or as due to exposure to Agent 
Orange.

3.  Entitlement to service connection for prostatitis, to 
include on a secondary basis, or as due to exposure to Agent 
Orange.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for skin cancer, to 
include as due to exposure to Agent Orange.

6.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder, prior to March 
24, 2005.



REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.

This appeal  to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the RO.    By rating action dated in 
April 2004, the RO concluded that CUE was not present in the 
"April" 1991 rating action denying service connection for a 
back disability.  In addition, the RO denied the veteran's 
claims for service connection for hepatitis C and skin 
cancer.  A June 2004 rating decision denied service 
connection for sleep apnea and prostatitis on the basis that 
the veteran failed to report for a Department of Veterans 
Affairs (VA) examination.  He subsequently did report for the 
examination.  Thereafter, in a November 2004 rating action, 
the RO again denied service connection for sleep apnea and 
prostatitis.  

The Board's decision on the claim of CUE, and  the claims for 
service connection for sleep apnea, prostatitis, and skin 
cancer are set forth below.  The claims for hepatitis C and 
for an initial rating in excess of 50 percent for PTSD, prior 
to March 24, 2005, are addressed in the remand, following the 
order; these matters are being remanded to the REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Sleep apnea was not demonstrated during service or for 
many years thereafter, and there is no competent medical 
evidence of record establishing that it is related to 
service, a service-connected disability or exposure to Agent 
Orange.

3.  Prostatitis, if present, was not shown during service, 
and there is no medical evidence showing that it is related 
to service, to include as a result of Agent Orange exposure, 
or a service-connected disability.

4.  Skin cancer was initially demonstrated many years after 
service, and the competent medical evidence fails to 
establish that it is related to service, to include exposure 
to Agent Orange therein.  

5.  By rating decision dated in August 1991, the RO denied 
service connection for a back disability.

6.  The August 1991 determination was consistent with the 
evidence of record, and a correct application of the law at 
that time.

7.  The veteran disagrees with the weighing and evaluation of 
the evidence of record considered in the August 1991 rating 
decision.




CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, nor is it proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116(a), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310(a) (2006).

2.  Prostatitis was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, nor is it proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116(a), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310(a) (2006).

3.  Skin cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(a), 
5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303(d), 3.307, 3.309 (2006).

4.  The veteran has not raised a legally sufficient claim of 
CUE in the August 1991 rating decision that denied service 
connection for a back disability.  38 C.F.R. § 3.105(a) 
(2005); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duties to notify and assist a 
claimant for VA benefits.   VA regulations implementing the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).

Initially, the Board notes that, given the parameters of the 
law surrounding CUE claims (as explained in more detail 
below), the duties to notify and assist imposed by the VCAA 
are not applicable where CUE is claimed, in Board decisions 
(see Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  
Nonetheless, the Board finds that, because the veteran has 
been notified of the laws and regulations governing his CUE 
claim and reasons for the denial of the claim, and all 
relevant evidence has been associated with the record, any 
pre-VCAA duties to notify and assist have been met.  That 
claim is ready to be considered on the merits.

As regards the service connection claims herein decided, the 
Board notes that the notice requirements of the VCAA require 
VA to notify the veteran of any evidence that is necessary to 
substantiate his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private and 
VA medical records and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
service medical records, private and VA medical records, and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

        A..  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303..

Where a veteran served 90 days or more during a period of war 
and cancer becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or is 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The evidence supporting the veteran's claims for service 
connection for sleep apnea and prostatitis includes his 
statements and some medical records.  The service medical 
records disclose that the veteran complained of pain on 
urination in February 1971, and the impression was urinary 
tract infection.  A VA examination in July 2003 showed that 
the veteran had a history of an enlarged prostate, and the 
pertinent diagnostic impression was prostatitis with enlarged 
prostate.  

Private medical records establish that obstructive sleep 
apnea was apparently first shown in January 2002.  It was 
reported at that time that the veteran was a very restless 
sleeper and that he snored loudly, grunted and had been 
observed to "stop breathing for several seconds at a time."  
The examiner was suspicious of obstructive sleep apnea.  
Testing later that month confirmed obstructive sleep apnea.  

The evidence against the veteran's claims includes the 
service and post-service medical records.  Although, as noted 
above, the veteran complained of painful urination on one 
occasion during service, the service medical records are 
otherwise negative for complaints or findings of prostatitis 
or obstructive sleep apnea.  A clinical evaluation of the 
genitourinary system was normal on the separation examination 
in August 1971, and there were no findings suggestive of 
sleep apnea.  

In September 2004, a VA physician reviewed the veteran's 
claims folder, as well as medical records.  He noted that the 
veteran reportedly voided ten times during the day and ten 
times at night.  He acknowledged that the veteran had been 
told that he had an enlarged prostate, and a urinary tract 
infection many years earlier.  The examiner opined that, even 
if the veteran had prostatitis, there was no relationship 
between diabetes mellitus and chronic or acute prostatitis.  
The Board points out that when prostatitis was noted during a 
VA examination of the heart in July 2003, there were no 
clinical findings to support the diagnosis.  In addition, 
there is no clinical evidence to link prostatitis, if 
present, to service.  

Similarly, the VA examiner in September 2004 opined that 
there was no relationship between diabetes mellitus and sleep 
apnea.  The physician added that there was no 
pathophysiologic mechanism to explain any relationship 
between the two.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the etiology of sleep apnea or prostatitis.  Since 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claims for service connection for sleep apnea and 
for prostatitis.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The evidence supporting the claim for skin cancer includes 
the fact that the veteran served in Vietnam.  In addition, 
private medical records reveal that the veteran was seen by a 
dermatologist in February 2003, and complained of spots that 
were not healing.  It was indicated that the veteran was 
concerned about skin cancer, and related that the areas had 
been present for about a year or so.  The examiner commented 
that the lesions appeared to represent squamous cell 
carcinoma vs. actinic keratoses.  

The evidence against the veteran's claim includes the service 
medical records and post service medical records.  The 
service medical records are negative for complaints or 
findings of any skin disability, to include cancer.  A 
clinical evaluation of the skin on the separation examination 
in August 1971 was normal.  There is no clinical indication 
in the record of any skin problems for many years following 
the veteran's discharge from service.  

The veteran was afforded a VA examination of the skin in July 
2003.  The examiner stated that he reviewed medical records 
from the veteran's private dermatologist, whose notes showed 
a documented history of actinic keratoses, which are pre-
cancerous skin lesions, most likely from chronic sun 
exposure, and a history of basal cell carcinoma, which is a 
non-melanoma skin cancer.  It was reported that the basal 
cell carcinoma had been on the veteran's left forearm and had 
been diagnosed several months earlier.  Following the 
examination, the diagnostic impressions were actinic 
keratosis and history of malignant neoplasm of the skin.  The 
examiner commented that the etiology of this condition was 
multi-factorial and included a genetic propensity based both 
on skin type and inherited genetic susceptibility, as well as 
cumulate exposure to solar radiation.  

In a statement received in 2003, the veteran's representative 
argued that prostatitis, sleep apnea and skin cancer were 
also due to his in-service exposure to Agent Orange.  The 
Board acknowledges that the veteran served in Vietnam and 
that, therefore, it is conceded that he was exposed to Agent 
Orange.  It must be emphasized, however, that prostatitis, 
sleep apnea and skin cancer are not among the diseases that 
have been associated with exposure to Agent Orange.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran did not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude the appellant from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that the veteran's exposure 
to Agent Orange during service caused his skin cancer, 
claimed prostatitis or sleep apnea.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(d).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of the VA entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with 
such exposure.  The NAS was to determine, to the extent 
possible, whether there was a statistical association between 
the suspect disease and herbicide exposure, taking into 
account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  In the 
most recent report, the NAS concluded

that the credible evidence against an 
association between herbicide exposure 
and skin cancer outweighs the credible 
evidence for such an association, and 
[the Secretary] has determined that a 
positive association does not exist.  68 
Fed. Reg. 27,637 (May 20, 2003).

The Board finds that the NAS conclusion is of greater 
probative value than the veteran's unsupported statements 
regarding the etiology of skin cancer. Since the veteran is 
not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In light of the NAS 
determination, and the fact that the veteran has furnished no 
competent medical evidence linking his bladder cancer to 
service or to his exposure to Agent Orange, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection.

B. CUE

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 2002).  Pursuant to 38 C.F.R. § 3.105(a), previous 
determinations, which are final and binding, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended. 38 C.F.R. § 3.105(a).

The veteran asserts that the RO committed CUE in its failure 
to grant service connection for a back disability in the 
August 1991 rating decision.  Specifically, he claims that 
the service entrance examination demonstrated that he had a 
preexisting back condition, that he was treated for 
complaints referable to the low back during service, and that 
this aggravated the back disorder.  

In order to find that a rating action was clearly and 
unmistakably erroneous, it must be concluded that the 
evidence of record at the time the ratings were assigned or 
confirmed and continued was such that the only possible 
conclusion was that a higher rating, to include a total 
rating based on individual unemployability due to service-
connected disability, was warranted.  CUE requires that 
error, otherwise prejudicial, must appear undebatably.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion 
cannot be made in this case.

In Graves v. Brown, 6 Vet. App. 166 (1994), the United States 
Court of Appeals for Veterans Claims (Court) described the 
high burden of proof required for a showing of clear and 
unmistakable error by reiterating the definition it has 
provided for clear and unmistakable error in relevant case 
law:

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. § 
3.105(d), there must have been an error 
in the prior adjudication of the claim.  
See Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  Either the correct 
facts, as they were known at the time, 
were not before the adjudicator or the 
regulatory provisions extant at the time 
were incorrectly applied.  Id., at 313.  
With regard to challenges to prior 
decisions by a claimant under 38 C.F.R. § 
3.105(a), the Court held in Russell that 
a "clear and unmistakable error" must be 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made.  Id.  
"It must always be remembered that [clear 
and unmistakable error] is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 [1993].  
Errors that are "clear and unmistakable" 
are undebatable; that is, reasonable 
minds could only conclude that the 
original decision was fatally flawed at 
the time it was made.  Id.  A 
determination that there was a "clear and 
unmistakable error" must be based on the 
record and the law that existed at the 
time of the prior decision of the agency 
of original jurisdiction or BVA, and 
subsequently developed evidence is not 
applicable.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

It has been alleged that the failure to grant service 
connection on the basis of aggravation of a preexisting back 
disability constituted CUE.  It is true, as asserted by the 
veteran, that a report of medical history in October 1969, at 
the time of the entrance examination, that he was treated for 
low back complaints in June 1970; and that lumbosacral strain 
was diagnosed on the May 1991 VA examination.  The fact 
remains, however, that a clinical evaluation of the spine on 
the entrance examination was normal, and that no 
abnormalities of the spine were demonstrated on the 
separation examination in August 1971.  There was no medical 
evidence of record at the time of the August 1991 rating 
action that established that the veteran's back disability 
was related in any way to service.  

The very nature of the veteran's allegations, i.e., that 
service connection for a back disability was warranted, does 
not form the basis of CUE.  A mere disagreement with how the 
RO evaluated the facts before it does not constitute an 
allegation that is adequate to raise a CUE claim.  Luallen v. 
Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 
242 (1994).  In essence, the veteran's argument regarding his 
claim essentially boils down to a reweighing of the evidence.  

In Luallen, 8 Vet. App. at 96, the Court further noted that 
"the determinative issue was not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim."  In this case, the veteran has not 
provided "persuasive reasons . . .as to why the result would 
have been manifestly different but for the alleged error.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

In Sabonis v. Brown, 6 Vet. App. 426, 430, the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  

It is noted that in Simmons v. Principi, 17 Vet. App. 104, 
115 (2003), the Court held that where the basis for the 
Board's decision denying a claim of CUE in a rating decision 
is the veteran's failure to plead CUE with the specificity 
required by Fugo, 6 Vet. App. 40, the remedy is dismissal 
without prejudice, and not denial.  The veteran's arguments 
amount to no more than a dispute over how the rating board 
weighed the evidence in his claim.  Inasmuch as Fugo held 
that a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication does not meet the 
restrictive definition of CUE, the Board will dismiss the 
veteran's claim.




ORDER

Service connection for sleep apnea, to include on a secondary 
basis or a due to exposure to Agent Orange, is denied.

Service connection for prostatitis, to include on a secondary 
basis or as due to exposure to Agent Orange, is denied.

Service connection for skin cancer, to include as due to 
exposure to Agent Orange, is denied.

The claim of CUE in the August 1991 rating decision denying 
service connection for a back disability is dismissed without 
prejudice.


REMAND

The veteran claims that service connection is warranted for 
hepatitis C.  VA outpatient treatment records show that when 
the veteran was seen in January 2001, it was reported that 
hepatitis C had been diagnosed one or two years earlier.  
Personnel records reflect that the veteran's principal duty 
was as a rifleman and the he received the Purple Heart Medal.  

In May 2003, when the VA sent the veteran a letter complying 
with the duty to assist, it enclosed a form requesting the he 
provide information pertaining to the risk factors for 
hepatitis.  The following month, the veteran stated that he 
had pulled injured and bloody soldiers out of a downed 
helicopter, and one of the men died after a massive loss of 
blood.  He also indicated that he had given life saving 
medical attention to bloody men in his unit.  

The Board concedes that the veteran had served in combat and 
that, pursuant to 38 U.S.C.A. § 1154(b) (West 2002), he is 
competent to testify concerning his exposure to blood.  
However, the provisions of 38 U.S.C.A. § 1154 do not obviate 
the requirement that a veteran must submit medical evidence 
of a causal relationship between his current condition and 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, even assuming combat status, the veteran 
must provide satisfactory evidence of a relationship between 
his service and his current condition.  Wade v. West 11 Vet. 
App. 302, 305 (1998).  

There is no competent medical evidence of record concerning 
the veteran's possible exposure to blood in service, and the 
subsequent diagnosis of hepatitis C.

In addition, the veteran asserts that a rating in excess of 
50 percent is warranted for PTSD prior to March 24, 2005.  
The Board notes that the veteran disagreed with the 
evaluation assigned for PTSD in the April 2004 rating action 
that granted service connection.  A statement of the case was 
issued in October 2002, and the veteran perfected his appeal 
with the submission of VA Form 9 in November 2002.  Although 
the RO increased the evaluation for PTSD to 50 percent, 
effective in May 2003, and subsequently to 100 percent, 
effective March 24, 2005, these actions did not represent a 
complete grant of the benefit sought by the veteran, and 
which he had already appealed.  The record contains extensive 
VA outpatient treatment records dated prior to March 2005 
showing treatment for the veteran's service-connected 
psychiatric disability.  The RO has not issued a supplemental 
statement of the case, as required.  See 38 C.F.R. § 19.31 
(2006).

Under these  circumstances, the  Board finds that additional 
development of the record is required.  Accordingly, the 
matters remaining on appeal are hereby is REMANDED to the RO 
for the following a case to the RO for action as follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hepatitis C since 
his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA examination, by a physician, to obtain 
medical information as to the  nature and 
etiology of hepatitis C.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
each individual designated to examine the 
veteran, and the report of each 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All necessary tests 
should be performed, and all findings 
should be set forth in detail.  

The examiner is requested to furnish an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that the 
veteran's hepatitis C is related to 
service, to include his exposure to 
blood.  

The examiner should set forth all 
examination findings and the completion 
rationale for conclusions reached in a 
printed (typewritten) report.  
3.  Following completion of the above, 
the RO should adjudicate the remaining 
claims on appeal in light of all 
pertinent evidence and legal authority.

4.  If any benefit sought is not granted, 
the veteran  he and his representative 
should be furnished an appropriate 
supplemental statement of the case 
(which, regarding the claim for an 
increased rating for PTSD, includes all 
pertinent evidence of record since the 
statement of the case issued in October 
2002), and be provided opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992)..

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


